Case 19-01133 Doc 84 Filed 09/18/20 Entered 09/18/20 17:29:39 Main Document Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT

                                EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                *       CASE NO.: 19-12337
                                                         *
   ROYAL ALICE PROPERTIES LLC                            *       SECTION “A”
                                                         *
                    Debtor                               *       CHAPTER 11
                                                         *
   *************************************
                                             *
   ROYAL ALICE PROPERTIES LLC                *
                                             *
               Plaintiff                     *                   ADV. NO.: 19-01133
   v.                                        *
                                             *
   AMAG, INC.                                *
                                             *
               Defendant                     *
   *******************************************

    SUPPLEMENTAL DECLARATION OF PETER M. HOFFMAN IN OPPOSITION TO

                 DEFENDANT AMAG INC’S MOTION FOR SUMMARY JUDGMENT

            I, PETER M. HOFFMAN, declare as follows:

            1.      I am an authorized representative of Debtor Royal Alice Properties LLC’s

   (“Debtor”) and file this Supplemental Declaration in opposition to Defendant AMAG’s

   (“AMAG”) Motion For Summary Judgment (“AMAG MSJ”) [ECF No. 51] and AMAG’s Rule

   56.1 Statement (“AMAG 56.1 Statement”) [ECF No. 53]. I have personal knowledge of the

   matters set forth herein and can testify competently to each if called as a witness.

            2.      All payments made by Seven Arts Entertainment Inc. (“SAE”) or its affiliates, as

   stated in AMAG’s 56.1 Statement 42, on the “Autopsy Loan,” as defined in AMAG’s 56.1

   Statement 35 and attached as Exhibit 27 to the Declaration of Robert Frcek filed in support thereof,

   were made by SAE and not by me. As a result, these payments were not made by me, for purposes




                                                    1
Case 19-01133 Doc 84 Filed 09/18/20 Entered 09/18/20 17:29:39 Main Document Page 2 of 5




   of CAL. CODE CIV. PROC. §360, as a “party to be charged” under my Guaranty of the Autopsy

   Loan, as defined in AMAG’s 56.1 Statement 36 and attached as Exhibit 28 to the Frcek

   Declaration.

          3.      SAE and its affiliates and I were in material breach of the Autopsy Loan on or about

   November 27, 2008 when the Autopsy Loan was not paid as required by the Autopsy Loan ¶3b.

   As a result of this breach of the Autopsy Loan and Guaranty, the four-year statute of limitation

   provided under California law for breach of a written contract first accrued and began to run for

   purposes of CAL. CODE CIV. PROC. §360.5 on November 27, 2008. AMAG improperly applied

   $392,779.75 of proceeds from the foreclosure sale of my home to the Autopsy Loan on June 1,

   2017 which is more than eight years after first accrual of the California limitation period for breach

   of a written contract.

          4.       My Autopsy Guaranty and all my other guarantees to Palm Finance Corp. (“Palm”)

   related to film loans which had been settled between Palm and SAE and all film collateral assigned

   to Palm in satisfaction of those loans pursuant to a Loan Workout Agreement and Assignment

   Agreement dated August 28, 2014 (“Workout”), true correct and authentic copies being attached

   as Exhibits 1 and 2 hereto.

          5.      I believed and stated to AMAG and Palm that the value of the film and other assets

   transferred to Palm were sufficient to satisfy all my then existing guaranties or other obligations

   to Palm. At no time since August 28, 2014 has Palm sought to enforce any such guaranties of other

   obligations against me or my assets. Attached as Exhibit 3 are true, correct and authentic copies

   of emails sent by me to Palm setting forth my basis for stating that my obligations under any

   guaranties including the Autopsy Guaranty.




                                                     2
Case 19-01133 Doc 84 Filed 09/18/20 Entered 09/18/20 17:29:39 Main Document Page 3 of 5




          6.        AMAG insisted that Susan Hoffman acquire 36,625 shares of preferred stock of

   SAE (“SAE Preferred Stock”) as a condition to AMAG’s extension of credit in the Promissory

   Note and Loan Agreement dated July 31, 2013 (“AMAG Loan”) attached as Exhibits 1 and 2 to

   the Declaration of Susan Hoffman filed in support of Debtor’s Motion For Summary Adjudication

   [ECF No. 56].

          7.        The SAE Preferred Stock was worthless when acquired by Mrs. Hoffman. I

   believed that I could (a) authorize an amendment of the conversion ratio of the SAE Preferred

   Stock into three to four times the amount of SAE common stock permitted by the conversion ratio

   set forth in the SAE Preferred Stock and (b) thereby induce SAE’s investment bankers to agree to

   sell such SAE common stock on NASDAQ for amounts sufficient to reimburse Mrs. Hoffman for

   the $366,250 purchase price for the SAE Preferred Stock demanded by AMAG as a condition to

   extension of credit in the AMAG Loan.

          8.        My plan to amend the terms of the worthless SAE Preferred Stock to give it some

   material value were not realized. SAE’s investment bankers determined that SAE common stock

   was not then saleable on NASDAQ in any material volume sufficient to permit investment bankers

   to convert the SAE Preferred Stock at any conversion price and sell sufficient stock to make any

   material payment towards the purchase price of $366,250 demanded by AMAG. The SAE

   Preferred Stock was worthless on July 31, 2013 because the SAE common stock was worthless on

   July 31, 2013.

          9.        Attached as Exhibit 4 is a true, correct and authentic copy of the Deposition of

   Steven Markoff taken by Debtor on August 27, 2020. Pages 31-35 and 40-49 confirm my

   testimony that Palm and AMAG are part of a single business enterprise owned, controlled and

   managed by Mr. Markoff.




                                                    3
Case 19-01133 Doc 84 Filed 09/18/20 Entered 09/18/20 17:29:39 Main Document Page 4 of 5




          I hereby declare under penalty of perjury pursuant to the laws of the United States that

   the foregoing is true and correct. Signed at New Orleans, Louisiana on September 18, 2020.

                                                               /s/ Peter M. Hoffman

                                                       ____________________________________
                                                             Peter M. Hoffman




                                                   4
Case 19-01133 Doc 84 Filed 09/18/20 Entered 09/18/20 17:29:39 Main Document Page 5 of 5




                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing Declaration of Peter M. Hoffman In Opposition

   To The Motion For Summary Judgment filed by AMAG Inc was served on AMAG, Inc. through

   counsel of record, Richard W. Martinez, 3500 W. Hullen St. Metairie, LA 70002, via email and

   U.S. mail, postage prepaid and properly addressed, on the 18th day of September, 2020.


                                                       ______________________________
                                                             LEO D. CONGENI




                                                   5
